Citation Nr: 0914267	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

bvajbarone


INTRODUCTION

The Veteran had recognized guerilla service February 1943 to 
March 1945.  He died in November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which denied entitlement to 
service connection for the cause of the Veteran's death.

The appellant testified before a decision review officer at 
the RO in December 2003.  A transcript of her hearing has 
been associated with the record.

In March 2006, the Board determined that new and material 
evidence had not been received sufficient to reopen the 
appellant's claim.  The appellant appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In March 2008, the 
Court determined that the Board had misinterpreted the 
procedural posture of the claim and found that the appellant 
had submitted a timely notice of disagreement with the AOJ's 
August 2002 rating decision.  The Court remanded the case to 
the Board for adjudication on the merits.




FINDINGS OF FACT

1.  The Veteran died in November 1981.  The death certificate 
indicates the cause of death as cerebrovascular accident, 
recent, thrombosis, left-middle cerebral artery, due to 
pneumonia and hypertensive cardiovascular disease.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to the 
cause of death .  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In the present case, the appellant's claim was received after 
the enactment of the VCAA.  

A letter dated in February 2002 described the VCAA.  It 
explained that that the Veteran had not been service-
connected for any disability during his lifetime.  The 
appellant was told that VA would make reasonable efforts to 
assist her in obtaining supportive evidence such as medical 
and employment records.  The evidence necessary to establish 
entitlement to service connection for the cause of the 
Veteran's death was discussed.  The appellant was asked to 
submit or provide a release for the Veteran's terminal 
medical records.  She was also asked to identify any other 
relevant records.  

An April 2002 letter advised the appellant of development 
undertaken by the RO.

A November 2003 letter discussed outstanding evidence.  The 
appellant was advised that she should submit evidence showing 
that the Veteran was treated for his death causing condition 
in service or immediately after discharge from service until 
his death.  The evidence of record was listed and the 
appellant was told how VA would assist her in obtaining 
additional relevant evidence.  The appellant was also 
provided information regarding Veterans service 
organizations.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the appellant both before and after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board also observes that there has been no timely notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board finds below that service connection is not warranted 
for the issue resolved in this decision, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

With respect to VA's duty to assist, the RO has obtained 
information regarding the Veteran's service dates from the 
service department.  The Veteran's terminal medical records 
have been associated with the record.  The appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  

Although a VA medical opinion addressing the etiology of the 
Veteran's death was not obtained in this case, the Board 
finds that there is no reasonable possibility that such a 
medical opinion would aid in substantiating the claim.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. 
§ 5103A(a) (West 2002).  In this regard, the record contains 
no reference to the conditions which led to the Veteran's 
demise, and there is no evidence of such conditions until 
decades after service.  In short, there is no credible and/or 
competent evidence of any pertinent disorder in service or 
until years later on which a medical professional might base 
an opinion concerning the relationship of any such disorder 
to service.  For this reason, the Board finds that a VA 
medical opinion is not necessary to substantiate the 
appellant's claim.

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  For the foregoing reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to a final decision in this appeal.



Analysis

As an initial matter, the Board notes that the Veteran 
alleged prior to his death that he engaged in combat with the 
enemy.  However, the record does not establish combat 
service.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the Veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant asserts that the Veteran's fatal conditions 
were related to service.  Specifically, she has stated that 
heart disease was related to the Veteran's service and that 
he was also sick with typhoid fever in 1942.

No service treatment records are associated with the claims 
file.  

In a February 1958 claim, the Veteran reported that he had 
received combat wounds in September 1943 to his legs and left 
upper arm.  He also indicated that he suffered from malaria 
in 1944.  He stated that he had been diagnosed with heart 
failure and intestinal defects in 1958.  He provided similar 
information in February 1968.

Records of hospitalization at Veterans Memorial Hospital from 
September to October 1974 indicate a final diagnosis of 
hypertensive vascular disease.  A September 1977 record 
indicates an abnormal ECG.  Hypertensive vascular disease is 
noted.  In November 1981, the Veteran presented with a 
history of having fallen to the floor and hitting his right 
side.  The appellant described a loss of consciousness.  The 
written history on intake includes a history of hypertension 
and chest pain in 1958.  The Veteran died after four days of 
hospitalization.  The death certificate lists the cause of 
death as cerebrovascular accident, recent, thrombosis, left-
middle cerebral artery, due to pneumonia and hypertensive 
cardiovascular disease.

The Board notes that the Veteran's service medical records 
are apparently not available, assuming such ever existed.  
The United States Court of Appeals for Veterans Claims has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
Veteran's death is not warranted.  In this regard, the Board 
notes that there is no indication in the record that the 
conditions listed on the death certificate were related to 
the Veteran's service.  The first indication of any type of 
hypertensive vascular disease is indicated in the Veteran's 
claim of February 1958, several years following service.  At 
that time, the Veteran reported that heart failure had been 
diagnosed in 1958.  A diagnosis of hypertensive vascular 
disease is not reflected until 1974.  The Board does note 
that when seen in September 1974, the provider noted a 
medical history of "VLGH" diagnosed as hypertension and 
rheumatoid arthritis.  Despite being advised to do so, the 
appellant has not produced or identified any competent 
evidence demonstrating that the Veteran's fatal conditions 
were related to his service.  Rather, the record indicates a 
remote, post-service onset of the conditions leading to the 
Veteran's death.  In summary, the evidence demonstrates that 
a service-connected disability did not cause or contribute 
substantially or materially in causing the Veteran's death.  
There is no indication that any disability subject to service 
connection played a part in his death.

The Board notes that the Veteran was in the best position to 
report when a disease process was first identified.  Here, 
there is a potential conflict between case law of the Court 
of Appeals for Veterans Claims and the Federal Circuit.  In 
Robinette, the CAVC held that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, (1995).  In Jandreau the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 
 Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here, there is 
a report by the Veteran, in 1958, that a particular condition 
had been diagnosed in 1958.  We find that this situation is 
contemplated by example number 2 in Jandreau.  Whether his 
report is competent to establish a diagnosis is not 
determinative.  Rather, his report establishes his state of 
mind as to the onset and existence of a disease process.  His 
report constitutes negative evidence as to the onset of heart 
disease/failure.  

The Board also notes that in his affidavit, dated in 1946, 
the Veteran reported that his military history was positive 
for typhoid fever.  His silence as to cardiovascular disease 
when otherwise affirmatively speaking constitutes negative 
evidence.  The 1946 statement is also consistent with the 
1958 report of recent onset of heart failure and the 
continued silence, as to pneumonia, a cerebral vascular 
accident and hypertensive cardiovascular disease.  We also 
note that a post service onset is consistent with the 1974 
report that there was a 1958 history of hypertension.

The grant of service connection for the cause of the 
Veteran's death requires competent evidence to relate the 
fatal condition to the Veteran's service.  While the record 
describes the fatal conditions, it does not contain reliable 
evidence which relates those conditions to service.  The 
Board finds that the negative record for many years following 
service is more probative than the appellant's more recent 
statements regarding onset of the disabilities.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the evidence points to a post-service onset of 
the Veteran's fatal conditions.  There is a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within many years of separation.  The Board 
finds the negative and silent record to be far more probative 
than the appellant's remote, unsupported assertions.  Rather, 
the most probative evidence establishes that the post-service 
diagnoses were not related to service.  Absent reliable 
evidence relating the Veteran's fatal conditions to service, 
the claim of entitlement to service connection for the cause 
of the Veteran's death must be denied.  

The preponderance of the evidence is against the Veteran's 
claim and the doctrine of reasonable doubt is not applicable 
in the instant appeal.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


